            Case 4:19-cv-00028-BMM Document 56 Filed 08/08/19 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               GREAT FALLS

 INDIGENOUS ENVIRONMENTAL
 NETWORK and NORTH COAST
 RIVERS ALLIANCE                                      CV-19-28-GF-BMM

                Plaintiffs,

 v.                                                        ORDER

 PRESIDENT DONALD TRUMP, et
 al.,

 and

 TRANSCANADA KEYSTONE
 PIPELINE, LP, et al.,

        Defendant-Intervenors.

       IT IS HEREBY ORDERED that the undersigned will conduct a hearing on

the following motions on Wednesday, October 9, 2019 at 1:30 p.m. at the

Missouri River Federal Courthouse, Great Falls, Montana.

       1.   Motion to Dismiss for Lack of Jurisdiction, (Doc. 22);
       2.   Motion for Preliminary Injunction (Doc. 27);
       3.   Motion to Dismiss for Lack of Jurisdiction (Doc. 32);
       4.   Supplement Motion for Dismiss for Lack of Jurisdiction (Doc 49); and
  Case 4:19-cv-00028-BMM Document 56 Filed 08/08/19 Page 2 of 2



5. Second Motion to Dismiss for Failure to State a Claim (Doc. 51).

DATED this 8th day of August, 2019.




                                 -2-
